






PROMISSORY NOTE (A-2)
STRATUS BLOCK 21, L.L.C.
$
40,000,000.00
 
 
 
Austin, Texas
 
 
 
 
February 1, 2016

FOR VALUE RECEIVED, the undersigned, STRATUS BLOCK 21, L.L.C., a Delaware
limited liability company (the "Maker"), promises to pay to the order of GOLDMAN
SACHS MORTGAGE COMPANY, a New York limited partnership, and its successors and
registered assigns (the holder of this Note from time to time, or any portion
hereof, is hereinafter referred to as the "Holder") or to such other account
pursuant to such other wiring instruction as the Holder may from time to time
designate in writing, the original principal amount of FORTY MILLION AND NO/100
DOLLARS ($40,000,000.00), or so much thereof as may be outstanding from time to
time (the "Principal Amount"), together with interest thereon and all other
amounts payable to the Holder under the Loan Documents with respect to the Loan,
such principal, interest and other amounts to be payable as provided in the Loan
Agreement (as defined below) and the other Loan Documents. Capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms in the Loan Agreement.
This Promissory Note (Note A-2) (this "Note"), together with that certain
Promissory Note (Note A-1) ("Note A-1") of even date herewith in the original
principal amount of $110,000,000.00, made by Maker in favor of Holder (this Note
and Note A-1, collectively, the "Amended Notes"), are collectively given by
Maker in substitution for, and amend, renew, restate and replace in its
entirety, but do not constitute a novation or extinguishment of the indebtedness
evidenced by, that certain Promissory Note in the principal amount of
$150,000,000.00, dated as of January 5, 2016 (the "Original Note"), made by
Maker in favor of Holder.
The Original Note is the Note referred to in that certain Loan Agreement, dated
as of January 5, 2016, between the Maker, as borrower, and the Holder, as lender
(as amended, modified or supplemented and in effect from time to time, the "Loan
Agreement") and evidences the Loan made by the Holder thereunder. Pursuant to
Section 1.1(c) of the Loan Agreement, the Original Note has been split into two
(2) separate notes (this Note and Note A-1). From and after the date hereof, all
rights, duties and obligations of Maker and of Holder with respect to the
Original Note and indebtedness evidenced thereby shall be governed, controlled
and construed in accordance with the terms and provisions of this Note and Note
A-1, respectively, all as more particularly set forth herein and therein, as
applicable. Holder will place a notation on the face of the Original Note
indicating that such Original Note has been amended, renewed, restated and
replaced collectively by the Amended Notes and will deliver the Original Note to
Maker in exchange for the Amended Notes.
Reference to the Loan Agreement is hereby made for a statement of the rights of
the Holder and the duties and obligations of the Maker, but neither this
reference to the Loan Agreement nor any provision thereof shall affect or impair
the absolute and unconditional obligation of the Maker to pay the principal,
interest and other amounts payable with respect to

PROMISSORY NOTE (A-2) - Page 1

--------------------------------------------------------------------------------




this Note when due. The Principal Amount shall bear interest at the rates
provided for in the Loan Agreement.
This Note is secured by the Security Instrument and the other security interests
and liens granted in the Loan Agreement and in other Loan Documents.
The principal sum evidenced by this Note, together with accrued interest and
other sums or amounts due hereunder, shall become immediately due and payable at
the option of the Holder upon the occurrence and during the continuation of any
Event of Default in accordance with the provisions of the Loan Agreement.
With respect to the amounts due and payable pursuant to this Note, the Maker
waives demand, presentment and notice, except for notices required by the Loan
Documents.
In no event shall the amount of interest (and any other sums or amounts that are
deemed to constitute interest under applicable Legal Requirements) due or
payable hereunder (including interest calculated at the Default Rate) exceed the
maximum rate of interest designated by applicable Legal Requirements (the
"Maximum Amount"), and in the event such excess payment is inadvertently paid by
the Maker or inadvertently received by the Holder, then such excess sum shall be
credited as a payment of principal on this Note, and if in excess of the
outstanding Principal Amount of this Note, shall be immediately returned to the
Maker upon such determination. It is the express intent hereof that the Maker
not pay and the Holder not receive, directly or indirectly, interest in excess
of the Maximum Amount.
Other than as expressly set forth in the Loan Documents, this Note may not be
assigned in whole or in part by the Maker. The Holder shall have the right from
time to time at its discretion to assign this Note, in whole or in part, only by
registration of such assignment on a register maintained as provided in the Loan
Agreement. Maker's obligations in connection with any such assignment shall be
as set forth in the Loan Documents.
The Holder shall not by any act, delay, omission or otherwise be deemed to have
amended, modified, supplemented, waived, extended, discharged or terminated any
of its rights or remedies, except by an amendment, modification, supplement,
waiver, extension, discharge or termination in writing and signed by the
appropriate parties, as may be applicable pursuant to the Loan Agreement. All
rights and remedies of the Holder under the terms of this Note and applicable
statutes or rules of law shall be cumulative, and may be exercised successively
or concurrently. The Maker agrees that there are no defenses, equities or
setoffs with respect to the obligations set forth herein.
Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable Legal Requirements, but if
any provision of this Note shall be prohibited by or invalid under applicable
Legal Requirements, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Note.
The Holder may, at its option, release any Collateral given to secure the
indebtedness evidenced hereby, and no such release shall impair the obligations
of the Maker to the Holder under this Note and the other Loan Documents.

PROMISSORY NOTE (A-2) - Page 2

--------------------------------------------------------------------------------




This Note shall be governed by, and construed in accordance with, the laws of
the State of Texas.
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST THE HOLDER OR THE MAKER ARISING OUT
OF OR RELATING TO THIS NOTE MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN
NEW YORK, NEW YORK OR TRAVIS COUNTY, TEXAS. THE MAKER, AND BY ACCEPTANCE OF THIS
NOTE, THE HOLDER, HEREBY (i) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM, AND (ii) IRREVOCABLY SUBMITS TO THE JURISDICTION OF
ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.
THE MAKER AND, BY ACCEPTANCE HEREOF, THE HOLDER, TO THE FULLEST EXTENT THAT EACH
MAY LAWFULLY DO SO, WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING (INCLUDING,
WITHOUT LIMITATION, ANY TORT ACTION), BROUGHT BY EITHER PARTY HERETO WITH
RESPECT TO THIS NOTE OR THE OTHER LOAN DOCUMENTS.
The provisions of this Note shall be subject to the provisions of the Loan
Agreement including Section 9.19 of the Loan Agreement, the provisions of which
are incorporated herein by this reference as if fully set forth herein.
[Remainder of page intentionally left blank;
Signature page follows.]











PROMISSORY NOTE (A-2) - Page 3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Maker has caused this Note to be executed as of the day
and year first above written.
MAKER:
 
STRATUS BLOCK 21, L.L.C.,
a Delaware limited liability company
By:STRATUS BLOCK 21 MANAGER, L.L.C.,
a Texas limited liability company,
its Manager
By: /s/ Erin D. Pickens                         
Name:Erin D. Pickens
Title:Senior Vice President




PROMISSORY NOTE (A-2) - Signature Page

